DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 9, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 10 is confusing because cellulose appears in claim 10, but not in claim 9 from which it depends.  For purposes of this action, the examiner will assume the deletion of cellulose in claim 9 is inadvertent and claim 9 will be treated as containing cellulose.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102a2 as being anticipated by Daigle, US 2019/0045789.
Daigle teaches an antimicrobial composition comprising lauric arginate ethyl ester, lauric acid, chitosan (a linear polysaccharide), and the balance water (¶192, example P).  With respect to the “substrate” claimed, this can be a particle, fiber or flake as small as 1nm and so the examiner maintains the chitosan polysaccharide satisfies this limitation as broadly defined.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Coughlin, US 2010/0324137.
Coughlin teaches an antimicrobial composition comprising at least 5 ppm lauric arginate ethyl ester, at least 5 ppm octanoic acid (claims 2 and 5) dissolved in water (¶8).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Beltran et al, US 8,388,986.
Beltran et al teach an oil in water emulsion comprising 0.20 g of lauric arginate ethyl ester, stearic acid, cellulose gum, and the balance water (claim 2).  With respect to the “substrate” claimed, this can be a particle, fiber or flake as small as 1nm and so the examiner maintains the cellulose gum satisfies this limitation as broadly defined.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle, US 2019/0045789.
Daigle is relied upon as set forth above.  Lauric arginate ethyl ester may be present in amounts as low as 0.01% (¶16) and fatty acids may be present in an amount from 0.0001 to 5% (¶44).  It would have been obvious for one of ordinary skill in the art to increase the amount of fatty acid, or degrease the amount of LAE in example P with a reasonable expectation of successfully obtaining an effective antimicrobial composition as these broader proportions are contemplated by the reference.
With respect to claims 9 and 10, thickeners are preferred additives of the composition (see claim 70), and suitable thickeners include guar gum, carboxymethylcellulose, and carrageenan (¶53).  It would have been obvious for one of ordinary skill in the art to include a thickener in example P with a reasonable expectation of successfully obtaining an effective antimicrobial composition as thickeners are taught as preferred by the reference.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds et al, US 2013/0053422.
Edmonds et al teach an antimicrobial composition comprising a lauric arginate ethyl ester with a counter ion that may be lauric acid (claims 1 and 2), and so it would have been obvious for one of ordinary skill in the art to prepare LAE with a lauric acid counter ion as this compound is contemplated by the reference.  With respect to claim 5, as the counter ion must balance the charge of the LAE, the examiner maintains the LAE and the counter ion will be present in equal molar amounts.  With respect to claims 8-10, the antimicrobial composition may be applied to a wipe (¶104), and suitable thickeners of the invention include carboxymethyl cellulose (¶62).  It would have been obvious for one of ordinary skill in the art to include a thickener with a reasonable expectation of successfully obtaining an effective antimicrobial composition as thickeners are taught as preferred by the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761